DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 discloses “the protruding portion being formed to extend in a direction opposite to a rotational direction”.  It is not clear if the “rotational direction” is that of the shaft or of some other rotational direction, thus rendering the claim indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPAP 2005/0106026 (Oosawa et al. hereinafter).
With regard to claim 1, Oosawa et al. discloses an axial flow fan device comprising: 
a first axial flow fan (3); and 
a second axial flow fan (1), the first axial flow fan (3) and the second axial flow fan (1) being coupled with each other in a direction of an axis (A), wherein 
the first axial flow fan (3) includes a first impeller (35) and a first casing (33), the first impeller (35) including a plurality of blades (51), the first casing (33) accommodating a first motor (49) which rotates the first impeller (35), 
the first casing (33) includes 
a first peripheral wall (Fig.’s 1 and 3) formed to surround an outer periphery of the first impeller (35), 
a first base portion (this circular plate can be seen in Fig. 3) provided on a bottom surface of the first peripheral wall (Fig.’s 1 and 3) to support the first motor (49), and 
first engagement portions (53, 53a-53e, 55 and 55a) each having a stepped portion in a radial direction, two sets of the first engagement portions (53, 53a-53e, 55 and 55a) being provided at positions which protrude outward in the direction of the axis 
the second axial flow fan (1) includes a second impeller (7) and a second casing (5), the second impeller (7) including a plurality of blades (28), the second casing (5) accommodating a second motor (25) which rotates the second impeller (7), and 
the second casing (5) includes 
a second peripheral wall (Fig.’s 1 and 3) surrounding an outer periphery of the second impeller (7), at least a portion of an outer peripheral surface of the second peripheral wall being formed into an arc shape about the axis (A), 
a second base portion (this circular plate can be seen in Fig. 2) provided on a bottom surface of the second peripheral wall to support the second motor (25), and 
27/30second engagement portions (29, 29a-29e, 31 and 31a-31e) each having a stepped portion in the radial direction (Fig.’s 2 and 4), two sets of the second engagement portions (29, 29a-29e, 31 and 31a-31e) being provided on the second peripheral wall at positions which are symmetrical with respect to the axis (A).
With regard to claim 2, Oosawa et al. discloses the axial flow fan device according to claim 1, wherein 
the second engagement portions (29, 29a-29e, 31 and 31a-31e) are provided on the second peripheral wall at positions which correspond to the first engagement portions (53, 53a-53e, 55 and 55a) in a circumferential direction, and 
with rotation of the first casing (33) and the second casing (5) in the circumferential direction with an end surface of the first casing (33) and an end surface of the second casing (5) joined with each other, the first engagement portions (53, 53a-
With regard to claim 3, Oosawa et al. discloses the axial flow fan device according to claim 1, wherein 
the first casing (33) includes a first engagement flange portion provided to protrude outward in the direction of the axis (A) from a front surface of the first base portion (this circular plate can be seen in Fig. 3), an inner peripheral surface (41) of the first engagement flange portion being formed into an arc shape about the axis (A) along the second peripheral wall, and 
the first engagement portion is provided on the first engagement flange portion (Fig. 3).
With regard to claim 4, Oosawa et al. discloses the axial flow fan device according to claim 3, wherein 
the first engagement flange portion has a through hole (38) which penetrates in the direction of the axis (A).
With regard to claim 5, Oosawa et al. discloses the axial flow fan device according to claim 3, wherein 28/30
the second casing (5) includes a second engagement flange portion provided to protrude outward in the direction of the axis (A) from a front surface of the second base portion (this circular plate can be seen in Fig. 2).
With regard to claim 6, Oosawa et al. discloses the axial flow fan device according to claim 5, wherein 
the second engagement flange portion contacts the first engagement flange portion in a state where the first engagement portions (53, 53a-53e, 55 and 55a) and the second engagement portions (29, 29a-29e, 31 and 31a-31e) are engaged with each other (Fig. 4).
With regard to claim 7, insofar as claim 7 is definite, Oosawa et al. discloses the axial flow fan device according to claim 5, wherein 
the second engagement flange portion includes a joint portion and a protruding portion, the joint portion having a surface formed to extend in the radial direction, and joined with the first engagement flange portion, the protruding portion being formed to extend in a direction opposite to a rotational direction from an end portion of the joint portion on an outer side in the direction of the axis (A) (see engagement portions in Fig. 4 and paragraphs [0036] and [0041]).
With regard to claim 8, Oosawa et al. discloses the axial flow fan device according to claim 1, wherein 
the first engagement portion (53, 53a-53e, 55 and 55a) protrudes inward in the radial direction, and 
the second engagement portion (29, 29a-29e, 31 and 31a-31e) protrudes outward in the radial direction.
With regard to claim 9, Oosawa et al. discloses the axial flow fan device according to claim 1, wherein 

positions of the plurality of fixed blades (43, 45, 47) of the first base portion (this circular plate can be seen in Fig. 3) and positions of the plurality of fixed blades (19,21,23) of the second base portion (this circular plate can be seen in Fig. 2) correspond to each other in the circumferential direction in a state where the first engagement portions (53, 53a-53e, 55 and 55a) and the second engagement portions (29, 29a-29e, 31 and 31a-31e) are engaged with each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USP’s 9,739,291, 9,551,346, 9,022,724, 8,322,998, 8,133,006, 7,445,423 and 10,837,448 as well as USPAP 2016/0298653 all disclose a plurality of axially adjacent fans that are secured to one another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/           Primary Examiner, Art Unit 3745